Title: To John Adams from Rufus King, 6 June 1798
From: King, Rufus
To: Adams, John



Dear Sir
London June 6. 1798

The Fate of Switzerland is an instructive lesson to america; the newspaper Reports of the ruin of that brave and innocent People are so detached & imperfect, that I have thought it would be useful to obtain a connected & plain account of this afflicting Event.—I explained my wishes to Sir Francis D’Ivernois, who immediately prepared the Letter, a translation of which I have the honor to send you—This Letter is addressed to you, and the original will be forwarded by the next Opportunity—Sir Francis desires that it may be understood that he can have no Objection to the Publication of it, with his name, or in any other way that you shall judge best calculated to promote the welfare of our Country.
With the most perfect respect / and attachment / I have the Honor to be / Dear Sir / Your obt. & faithful Sert.

Rufus King